UNITED STATES DlSTRIC"l` COURT
FOR THE DISTRICT OF COLUMBIA

 

CUMIS INSURANCE SOClE"l"Y, INC.,
Plainti'l"i",
v. Civii Action No. 05-0l277 (PLF)

REGINALD CLARK, e_t §.,

Dei"endants.

 

MEMORANDUM OPINION AND ORDER

Curnis Insurance Society, Inc. filed this civil action in .Tune of 2005 against
defendant Reginald Clark for fraud, breach of fiduciary duty, and unjust enrichment §
Complaint ii 19-34 [Dkt. l]. Clark Was subsequentiy indicted and convicted for related conduct
in a criminal ease before Judge Reggie B. Walton, No. lO-l lO. .ludge Walton imposed a
sentence of 63 months ilnprisonment, supervised release, and restitution, requiring Clark to pay
$140,000 to Hoya Federal Credit Union and $79,286.41 to Cumis lnsurance Society, Inc.
.iudgment at 3-4, 6 [Dkt. 183, Criminal No. lO-l 10]. Clark appealed his conviction and sentence
to the U.S. Court oii` Appeals for the District of Columbia Circuit. United States v. Ciarl747
F.3d 890 (D.C. Cir. 2014). The court of appeals affirmed Clark’S conviction, but remanded the
case to Judge Walton for resentencing l_d_. at 898. On rernand, Judge Walton sentenced Clark to
57 months imprisonment and five years of supervised release, but the restitution amounts
remained unchanged Amended ludgment at 2~3, 5 [Dkt. 183, Criminal No. lO-l lO]. After

resentencing Clark filed a second appeal, but he later moved to dismiss it. §§ Order, Unlted

States v. Clark (D.C. Cir. Jan. 12, 2015) (No. 14-3054). There are no longer any pending
appeals, and the judgment in Clai'k’s related criminal case is final.

During these pending civil and criminal matters, the National Credit Union
Administration (“NCUA”) also initiated a formal enforcement action against Clark for related
conduct in this case. in the Matter of Reginald Ciark, Hoya Federai Credit Union at l
(N.C.U.A. Oct. 24, 2014) (No. 08-0016~R2). Administrative Law Judge Richard A. Pearson
issued a decision, recommending that the NCUA Board issue an order of prohibition and a civil
money penalty of $lS,OOO against Clark. E. at 2. The NCUA Board adopted ALJ Pearson’s
decision in its entirety ind at 9. Clark then filed a petition for review of the NCUA Board’s
decision in the court of appeals The court of appeals denied Clark’s petition for review and
recently issued its mandate §§ Mandate, Ciark v. Nat’l Credit Union Admin. (D.C. Cir.

Sept. 24, 2016) (No. 14~1245).

In the present action, there is a pending motion for summary judgment filed by
Cumis and a pending motion to dismiss filed by Clark. Given that Clark’s appeals are now final
and the restitution order in the related criminal case is also tinal, the plaintiff should advise the
Court how it Wishes to proceed in the present case. Accordingiy, it is hereby

ORDERED that the plaintiff shall file a status report on or before February 1,
2017, advising the Court how it wishes to proceed in this case.

SO ORDERED.

@iiz/f;i..:...,

PAUL r,. FRlEDi\/n§i"\i
United States District Judgc

DATE; ll\JL °\\ "°